DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed November 13, 2020, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Drawings Objections
The drawings are objected to because it is unclear which surface (W) is indicated in figure 7(b) it is unclear if it is the top of the workpiece or the bottom of the workpiece.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to the limitation “the holding portion is configured to hold the workpiece by suction” and with a “predetermined gap” therebetween, however as suction is based on the pressure differential to produce the force required to apply suction, as evidenced by Sciencing, How Does Suction Work by Steve Smith (retrieved from: https://sciencing.com/ideas-newton-scooter-project-2506.html) ,  a “gap” would allow pressure equalization thereby preventing suction. For the purpose of examination “suction,” as applied to the holding portion will be examined without separation or “gap”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The disclosure does not enable one of ordinary skill in the art to practice the invention without the ability reverse the workpiece without losing suction on the surface.
	As illustrated in figure 1 of the drawings in the instant application the workpiece surface does not change its orientation with respect to the rotor 2.
	As illustrated in figure 7 (a), and (c) of the drawings in the instant application the workpiece surface does not change its orientation with respect to the rotor 2. However claim 1 would suggest, “rotationally convey the workpiece in accordance with a rotation of the rotor while reversing the workpiece,” the workpiece surface is being reversed. It is unclear which surface is facing the stacking table.
	For the purpose of examination the surface facing the conveyor is the same surface facing the stacking table.


Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “other surface” in claim 1 is a relative term which renders the claim indefinite. The term “other surface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term  “other surface,” of the workpiece  as used by paragraph [0008] of the instant specification would describe surface (W) of figure 1 of the instant application. However, after the limitation of “reversing the workpiece, ”  it is unclear which “other surface” is being stacked on the stacking table.
	For the purpose of examination the surface facing the conveyor is the same surface facing the stacking table.

The term “rotational conveyance direction,” in claims 3 and 7 is unclear and renders the claim indefinite. The term “rotational conveyance direction,” is unclear as in paragraph [0011], “With this configuration, since the workpiece is inclined obliquely downward in the rotational conveyance direction, it is possible to assuredly stack the workpiece on the stacking table.” The use of “downward” would suggest vector components of a  rotational conveyance direction but none have been found in the instant specification. For the purpose of examination  “rotational conveyance direction,” will be considered a clockwise rotation of the rotor (as shown in Figure 1).
The term “rearward”” in claim 3 is a relative term which renders the claim indefinite. The term “rearward” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “rearward” is unclear as all figures suggest surfaces face center of the rotors 2 and as described in paragraph [0036] “top dead center” or “bottom dead center”.
	For the purpose of examination the “workpiece facing rearward in a rotational conveyance direction,” will considered as the workpiece face facing a clockwise rotation of the rotor.

The term “gently” in claim 7 is a relative term which renders the claim indefinite. The term “gently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “gently” curved convex surface does not specific the degree of inclination, consequently for purposes of examination “curved convex” will applied .

It is unclear from claim 12 from the use of “the,” as in “the rotor,” “the holding portion” and “the stacking,” if there is one stacking table or a plurality of stacking tables and as to which is/are being initiated.
	For purpose of examination the condition of plurality will be applied providing multiple rotors, holding portions, and stacking tables

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

n

Claim limitation “11, …imaging apparatus configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, but only recites a generic placeholder, “imaging apparatus.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	For the purpose of examination an imaging apparatus will be considered a camera.

Claim limitation “11, …drive device configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, but only recites a generic placeholder, “imaging apparatus.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	For the purpose of examination, a device driver will be considered a conveyor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Benner et al. (US3822008A).
	As to claim 1, Benner discloses,  a stacking device for stacking (packaging machine, [Abstract]) for sheet-like workpieces (packets (80)…in stacked relationship, [Abstract], where figure 2 illustrates packet (80) are “sheet-like”).

    PNG
    media_image1.png
    815
    1132
    media_image1.png
    Greyscale

(Benner, Figure 2, Annotated for illustration) 
	stacking device comprising: a conveyance mechanism configured to convey the workpieces in a predetermined direction (Incoming conveyor (82), [C3L35-40] ; 
	a rotor arranged in a vicinity of the conveyance mechanism, the rotor being configured to rotate about a predetermined rotation shaft (transfer wheel (90) is supported on a shaft (92) for rotation about a horizontal axis [C3L52-55] see figure 2); 
	a plurality of holding portions provided at a peripheral portion of the rotor to hold the workpieces (The transfer wheel 90 has mounted thereon a plurality of grippers 104 adapted to receive individual packets 80 [C3L64-67]); 
	and a stacking table configured to stack the workpieces thereon (Compartments 106, [C4L5-9]]), 
	wherein the plurality of holding portions is each configured to hold one surface of the workpiece (Grippers (104), [C4L3-10]) conveyed with the other surface of the workpiece held by the conveyance mechanism (Conveyor (82)), then rotationally convey (Transfer wheel (90)) the workpiece in accordance with a rotation of the rotor while, and stack the workpiece with stacking table [C3L67-C4L86], as shown in figure 2.

    PNG
    media_image2.png
    812
    1376
    media_image2.png
    Greyscale

(Benner, Figure 2, Annotated for illustration) 
	Regarding the limitation “battery material,” it is deemed an intended use and as such is not given any patentable weight.
	It should be noted expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In claim 1, the intended use of  “stacking sheet-like workpieces pertaining to a battery material such as a positive electrode, a negative electrode, a separator, or a cell configured by them” is not given patentable weight.  In this case, the device is a stacking device.

	As to claim 2,the rejection of claim 1 is incorporated,  Benner discloses,  Stacking the workpiece on the stacking table by the holding portion, the rotor is kept rotating about the predetermined rotation shaft, and the holding portion stops relative to the stacking table (The suction cup 124 of the gripper 104,…that suction cup 124 is adapted to grasp and secure one of the packets 80 in position. As the wheel 90 rotates, the packet 80 is maintained in fixed position relative to the wheel 90, until it reaches a position over one of the compartments 106 supported by the outgoing conveyor 86. At this point the vacuum is released, and the packet is dropped into the compartment 106 [C5L38-44]). 

	As to claim 3, the rejection of claim 1 is incorporated, Benner discloses, the holding portion stacks the workpiece on the stacking table in a state of inclining (The attitude of the first packet 80a, at the moment it is released, is slightly inclined, with its leading edge being disposed below the elevation of its tailing edge [C7L51-52]) the workpiece with the workpiece facing rearward in a rotational conveyance direction (see Figure 2).

    PNG
    media_image3.png
    627
    788
    media_image3.png
    Greyscale

(Benner, Figure 2, Annotated for illustration) 
	As to claim 4, the rejection of claim 1 is incorporated, Benner discloses, immediately before holding the one surface of the workpiece conveyed by the conveyance mechanism (Figure 7 shows the apparatus when the first packet (80a) is just short of engaging a gripper (104) [C6L42-45]), the holding portion approaches the conveyance mechanism in a state in which a holding surface of the holding portion for holding the workpiece is parallel to a conveyance plane of the workpiece by the conveyance mechanism (see Figure 7).

    PNG
    media_image4.png
    731
    1197
    media_image4.png
    Greyscale

(Benner, Figure 7, Annotated for illustration) 
	As to claim 5, the rejection of claim 1 is incorporated, Benner discloses, immediately after holding the one surface of the workpiece conveyed by the conveyance mechanism, the holding portion is configured to separate from the conveyance mechanism in a state in which a holding surface of the holding portion holding the workpiece is parallel to a conveyance plane of the workpiece by the conveyance mechanism [C5L34-44].
	As to claim 6, the rejection of claim 1 is incorporated, Benner discloses wherein the holding portion is configured to hold the workpiece by suction in a state between a holding surface for holding the workpiece and the one surface of the workpiece (the suction cup 124 is adapted to grasp and secure one of the packets 80 in position [C5L34-44]).
	As to claim 10, the rejection of claim 1 is incorporated, Benner discloses the stacking table is provided with a claw member at a front position in a rotational conveyance direction (Projection (196), [C7L54-67]), and wherein the claw member is configured to receive a front side edge of the workpiece when the workpiece is stacked on the stacking table by the holding portion of the rotor [C7L54-67].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benner et al. (US3822008A).

	As to claim 7, the rejection of claim 1 is incorporated, Benner discloses the holding portion has a holding surface for holding the workpiece, the holding surface being formed in a gently curved convex surface along a rotational conveyance direction.
	The holding portion is intended to convey the workpiece to the stacking table. The geometry of the holding portion may change and the material composition, but this is a design choice based on physical properties of the workpiece to be conveyed. 
	It should be noted the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

	As to claim 12, the rejection of claim 1 is incorporated, wherein a plurality of units each composed of the rotor, the holding portion, and the stacking table is arranged along a conveyance direction of the conveyance mechanism, and wherein after completion of staking a predetermined number of workpieces by a predetermined unit composed of the rotor, the holding portion, and the stacking table, stacking of the workpieces by another unit composed of the rotor, the holding portion, and the stacking table is initiated.  
	Duplicating more units of rotors, holding portions, and stacking tables to provide higher throughput does not alter the apparatus itself. 
	It should be noted the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
	How the apparatus is to be deployed does not alter the apparatus, and it should be noted, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected).
	As to claim 13, the intended use of the stacking device in a production apparatus does not support the structure of the claimed apparatus.
	It should be noted expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benner et al. (US3822008A) as applied to claim 1 above, and further in view of Fujino et al. (US2003/0012636A1).

	As to claim 8, Brenner discloses a stacking device but does not explicitly teach a cam mechanism.
	In the same field of endeavor Fujino discloses a stacking device the invention further provides a plate separation-supplying apparatus for a stacked plate assembly that can mechanically supplement new stacked plate assemblies [0015], and further teaches the separation mechanism 8 drives up and down the separation suction disk 6 through the blast rod 7. The separation mechanism 8 includes a cam 8a [0029]. 
	This invention provides an apparatus for conveying one plate by one from a stacked plate assembly of a storage cell without interruption and conveying and supplementing, one by one, the separated plate to a next step with improved reliability [Abstract].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benner to incorporate cam operation of Fujino to improve the reliability in manufacturing.

	As to claim 9, the rejection of claim 8 is incorporated, Fujino further teaches  the cam mechanism is provided with one or a plurality of cam members each having a cam groove of a predetermined trajectory and one or a plurality of cam followers connected directly or indirectly to the holding portion and slidably fitted in the cam groove. [0029] Figures 2 and 3.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benner to incorporate cam operation of Fujino to improve the reliability in manufacturing.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benner et al. (US3822008A) as applied to claim 1 above, in view of Watanabe et al. (US2014/0026398A1).

	As to claim 11, Benner discloses, a stacking device but does not explicitly disclose an imaging apparatus configured to image the workpiece when the workpiece is rotationally conveyed by the holding portion of the rotor.
	In the same filed of endeavor Watanabe discloses a stacking device, [Abstract].
	Watanabe further teaches the camera (127) captures an image of the packaged positive electrode (20) and recognizes the position of the positive electrode (22)… the first suction hand (114) can pick up the packaged positive electrodes (20) every time with the positive electrode 22 accurately positioned. [0048] Where as shown in figure 6 suction hand (114) rotates.

    PNG
    media_image5.png
    419
    524
    media_image5.png
    Greyscale

(Watanabe Figure 6)
	 a drive device configured to move the stacking table in a plane direction of the stacking table or rotate the stacking table (Table driving unit (132) configured to move and rotate the negative electrode feed table (131) in a horizontal plane [0049]); 
and a controller configured to control a movement of the stacking table in the plane direction or a rotation of the stacking table via the drive device based on imaging data of the workpiece by the imaging apparatus (The stacking robot (110), positive and negative electrode feed sections (120) and (130), and stacking section (140) are controlled by the controller (150) [0043] Figure 5. 
    PNG
    media_image6.png
    539
    474
    media_image6.png
    Greyscale

(Watanabe Figure 5)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benner to incorporate camera positioning, movable stacking table and controller  of Watanabe to improve the stacking efficiency and accuracy [0105] of the manufacturing process.

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
	Yano et al. (US2012/0132697A1) Electrode imaging combined with controller stacking.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727